Citation Nr: 1236016	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-11 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an initial rating greater than 10 percent for right retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active duty for training from May to September 1996 to complete Army basic training in preparation for 4-years of inactive duty as a cadet attached to a Reserve Officer Training Corps detachment.  Right knee pain arose during basic training.  Because service connection was later established for this right knee injury, this active duty for training became active military service.  38 C.F.R. § 3.6.  She also performed active military service from February 2001 to February 2004. 

This matter arises to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that in pertinent part granted service connection and a noncompensable rating, effective February 11, 2004, for right retropatellar pain syndrome.  In April 2006, the Jackson, Mississippi, RO assigned a 10 percent initial rating effective February 11, 2004.  Jurisdiction was subsequently transferred to the Muskogee, Oklahoma, RO. 

In June 2010, the Board remanded the case, which also included five service connection claims, to VA's Appeals Management Center (hereinafter: AMC) for development.  In March 2011, the Board denied three service connection claims, but then again remanded the right knee rating issue and the two remaining service connection claims to the AMC for more development.  Since then, VA's AMC has granted the two remaining service connection claims.  Thus, the only issue remaining for adjudication is the right knee rating issue.  

The Veteran requested a hearing.  The RO notified her that a hearing had been scheduled before a Veteran's law judge.  The claims files note that she failed to report for the hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained her failure to report or requested rescheduling of the hearing.  The request for a hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).  

The issue listed on page 1 of this decision has been amended to reflect the holding in Fenderson v. West, 12 Vet. App. 119 (1999), wherein the United States Court of Appeals for Veterans Claims (hereinafter: the Court) distinguished a claim for an increased rating from a claim arising from disagreement with the initial rating assigned after service connection was established.  


FINDING OF FACT

Right knee retropatellar pain syndrome has been manifested throughout the appeal period by knee pain on use and increased pain during activities.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial schedular rating greater than 10 percent for right retropatellar pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has twice remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's AMC has completed all actions requested in both remands.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and her representative, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim for a higher initial rating for the right knee, the notice of disagreement as to the initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103 (a).  See 38 C.F.R. § 3.159 (b) (3) (2011).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in a statement of the case (SOC).  

The SOC provided the claimant with the relevant rating criteria for disabilities of the knee.  The claimant was informed of the evidence needed to achieve the next-higher schedular rating, and also to obtain even higher ratings for a knee disability.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records.  The private treatment records in the files are not relevant to this claim.  The claimant was afforded two VA medical examinations.  Significantly, neither the claimant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of motion, as is presented in the instant case, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Fenderson, supra, the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court stressed that the difference between an original rating and an increased rating is important with respect to the evidence that may be used to determine whether the original rating was erroneous.  Id at page 126.  In its subsequent analysis of an initial rating, the Court considered medical and lay evidence of record at the time of the original service connection application and additional evidence submitted since then.  

The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The right knee has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5260.  Under that code, limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2011).  When rating a knee joint, other rating considerations arise. 

Where a claimant has arthritis and instability of a knee, separate ratings are authorized under 38 C.F.R. § 4.71a.  VAOPGCPREC 23-97.  For a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  Moderate knee instability warrants a 20 percent rating and severe instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2011).  

Cartilage, semilunar, dislocated, with frequent episodes of locking, pain and effusion into the knee joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VA's General Counsel held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2011).    

The various rating considerations mentioned above must be applied to the facts of the case.  The medical evidence reflects that throughout the appeal period, no instability, dislocated cartilage, or episodes of locking or effusion are shown.  The Service Treatment Reports note a complaint of knee pain during basic training in July 1996.  No specific trauma was mentioned.  The assessment was retropatellar pain syndrome.  

A July 2004 VA compensation examination report reflects increased right knee pain with activity.  The Veteran had not missed any work because of the pain which could be at level 5 on a 10-point scale.  Range of motion was to 120 degrees of flexion and to zero degrees of extension with no instability.  X-rays were negative.  The diagnosis was retropatellar pain syndrome of the right knee.  

An April 2011 VA orthopedic compensation examination report reflects constant right knee pain with stiffness and weakness.  The Veteran reported occasional swelling as well.  Her work as a registered nurse caused flare-ups of pain three times per month, lasting about two to three hours.  Her gait was normal.  Range of motion was to 135 degrees of flexion and to zero degrees of extension with no instability.  Strength was reportedly full.  X-rays were negative.  The right knee diagnosis remained retropatellar pain syndrome.  

The medical examination reports are credible, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the Veteran is reporting knee pain, which she is competent to do, her lay statements must be accorded weight.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

From the facts above, it is clear that the service-connected right knee disability has been manifested throughout the appeal period by pain on use and increased pain during activities.  Even though any limitation of motion is noncompensable under Diagnostic Code 5260, consideration of § 4.159, painful motion, requires that at least the minimum compensable rating for the right knee joint be assigned.  Because the minimum compensable rating for the joint has already been assigned, however, the preponderance of the evidence is against the claim for a greater rating.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine will therefore not be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An increased rating for the right knee must therefore be denied. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed.Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In this case, the established schedular criteria adequately describe the severity and symptoms of the disability and the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An initial schedular rating greater than 10 percent for right retropatellar pain syndrome is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


